                                                        THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9   AQUEOS CORPORATION, a California                        CASE NO. C18-1694-JCC
     corporation,
10
                                                             MINUTE ORDER
11                             Plaintiff,
                v.
12
     OS3, S. DE R.L. DE C.V., a Mexican variable
13   limited liability company,
14                             Defendant.
15

16          The following minute order is made by direction of the Court, the Honorable John C.
17   Coughenour, United States District Judge:
18          The parties have filed a stipulation and proposed order of dismissal (Dkt. No. 25).
19   Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A), this stipulation is self-executing, and
20   this action is DISMISSED with prejudice and without an award of costs or attorney fees to either
21   party. The Clerk is directed to CLOSE this case.
22          DATED this 24th day of January 2020
23

24                                                          William M. McCool
                                                            Clerk of Court
25
                                                            s/Tomas Hernandez
26                                                          Deputy Clerk




     MINUTE ORDER
     [CASE #]
     PAGE - 1
